                         UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF PENNSYLVANIA

DERRICK L. HOLLOMAN,                        :

                        Petitioner          :
                                                CIVIL ACTION NO. 3:18-0130
                   v.                       :
                                                     (Judge Mannion)
WARDEN R.A. PERDUE,                         :

                        Respondent          :

                                        ORDER

          For the reasons set forth in the Memorandum of this date, IT IS

HEREBY ORDERED THAT:

         1.        The petition for writ of habeas corpus, (Doc. 1) is
                   DISMISSED for lack of jurisdiction.

         2.        The Clerk of Court is directed to CLOSE this case.




                                             s/ Malachy E. Mannion
                                             MALACHY E. MANNION
                                             United States District Judge


Dated:         August 13, 2019
18-0130-01-ORDER
